Citation Nr: 1041264	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for additional disability resulting from medical treatment 
provided by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision by the VA Regional 
Office (RO) in Wichita, Kansas that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of gall 
bladder removal at the VA Medical Center (VAMC) in Leavenworth, 
Kansas in August 2000.  The Veteran subsequently expanded his 
appeal to encompass stent placement at the VAMC in Kansas City, 
Missouri in February 2001.

During the course of this appeal custody of the claims was 
transferred to the RO in Seattle, Washington, which is now VA's 
Agency of Original Jurisdiction (AOJ).

The Veteran and his spouse testified before the RO's Decision 
Review Officer (DRO) in February 2008, and the Veteran testified 
before the undersigned Veterans Law Judge in a hearing at the RO 
in July 2008.  Transcripts of both hearings are of record.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Placement of an uncovered metal biliary stent by the Kansas 
City VAMC in February 2001 resulted in additional disability 
manifested by bile duct obstruction.

2.  Bile duct obstruction is a foreseeable consequence of biliary 
stenting, but the Veteran did not provide informed consent prior 
to treatment.




CONCLUSION OF LAW

The criteria for compensation for bile duct obstruction under the 
provisions of 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

VCAA and its implementing regulations essentially include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a claimant 
of the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the appeal, 
the Board finds that all notification and development action 
needed to fairly adjudicate the merits of the claim on appeal has 
been accomplished.  




Legal Criteria

Under 38 U.S.C.A. § 1151 a veteran may be awarded compensation 
for additional disability, not the result of his willful 
misconduct, if the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, either by a VA employee 
or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and 
the proximate cause of the disability was (1) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination, or (2) an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151.  See also 
38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 3.363.

Under the law, hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or examination 
was furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability and (1) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider, or (2) VA 
furnished the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, the 
veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32 (2009).  38 C.F.R. § 3.361(d)(2).

Analysis

The Veteran essentially argues that his VA cholecystectomy in 
August 2000 was unnecessary and that the February 2001 stent 
placement was performed incorrectly.

The Veteran had a cholecystectomy (removal of the gall bladder) 
at the VAMC in Leavenworth, Kansas in August 2000.

The Veteran's claim, received in July 2003, made the following 
specific assertions.  (1) A bile duct leak was not repaired 
before he was discharged from the hospital on August 16, 2000; 
bile leaked for about five days until drain tubes were placed on 
August 30, 2000, which resulted in damage to his organs.  (2) The 
Veteran had a pancreas bypass in November 2002 that should have 
been performed before the gall bladder surgery, not after. 

The Veteran explained in an August 2003 letter that when the 
surgeon removed the gall bladder there were no gallstones; the 
Veteran believed that if pancreas bypass had been done first 
there would have been no need to remove the gall bladder.

In October 2003 a VA physician performed a peer review and noted 
that the Veteran had a long history of chronic pancreatitis and 
abdominal pain for at least eight years; in 1994 he was 
identified with common bile duct narrowing and had a stent 
emplaced.  In May 2000 he had an ultrasound that demonstrated 
stones within the gallbladder.  The Veteran was admitted for 
treatment in July 2000 with admitting diagnosis of chronic 
pancreatitis secondary to alcohol, but because there was concern 
that the pancreatitis may be caused by gallstones as opposed to 
alcohol the Veteran was referred for cholecystectomy.  
Laparoscopic cholecystectomy was performed on August 15, 2000 and 
the Veteran was discharged home the following day.  The Veteran 
thereafter presented twice to the emergency room (ER) complaining 
of abdominal pain.  Computed tomography (CT) of the pelvis and 
abdomen on August 22, 2000 demonstrated fluid collection around 
the liver, and a CT-guided drain was emplaced on August 23. 2000.  
Repeat CT on August 28, 2000 showed persistent fluid collection 
consistent with a biloma, which was drained by laparoscopy.  On 
September 2, 2000 the Veteran had endoscopic retrograde 
cholangiopancreatography (ERCP ) at Kansas University Medical 
Center (KUMC) that showed a bile leak from an accessory duct off 
the right hepatic duct, which was diverted through a biliary 
stent.  Follow-up ERCP at Kansas City VAMC on October 5, 2000 
demonstrated resolution of the biliary leak.  The Veteran had a 
residual common bile duct stricture consistent with the stricture 
noted in 1994, which was treated by biliary stenting until the 
temporary stent was replaced by a permanent stent in February 
2001.  The Veteran thereafter had repeat ERCP and medical 
management of his chronic pancreatitis until he underwent a 
pancreatico-jejunostomy (Peustow Procedure) at Kansas City VAMC 
in November 2002.  

The physician stated the following opinions.  (1) The pancreatic 
bypass did not cause the Veteran's diabetes.  Pancreatitis was 
most likely caused by alcohol use and abuse, and the Veteran was 
being treated for diabetes prior to the pancreatic bypass.  The 
end state of chronic pancreatitis leads to diabetes.  (2) An 
earlier pancreatic bypass would not have prevented the need for 
cholecystectomy or biliary stent placement because there was no 
indication at the time the Veteran would benefit from or was a 
candidate for such bypass; the removal of the gallbladder was 
indicated because of concern that gallstones could be causing or 
exacerbating the pancreatitis, and the biliary stents were 
indicated to continue biliary/pancreatic drainage in an attempt 
to delay or forgo future surgical intervention.  (3)  The 
cholecystectomy was performed for appropriate reasons; biloma is 
a known risk of cholecystectomy and was documented to be resolved 
within two months.  There is no indication the biloma exacerbated 
the Veteran's chronic pancreatitis.  (4) No adverse event was 
preventable, and no errors led to an adverse event.

The Veteran's notice of disagreement (NOD), received in January 
2004, asserts the bile duct leak should have been treated prior 
to August 20, 2000, and that he continued to have symptoms 
related to biliary leak long after placement of the permanent 
stent.  

An August 2005 treatment note from Cancer Care Northwest states 
the Veteran's existing stent had become frayed and clogged with 
sludge and stones; if the metallic stent had not been emplaced 
the symptoms could be easily fixed by lateral hepticojejunostomy, 
but the presence of a metallic stent made things more complicated 
and would probably require hepatic head resection to remove the 
stent and prevent future problems.
 
A September 2005 operative report from Sacred Heart Medical 
Center states the Veteran had a chronic bile duct stricture 
following complications of laparoscopic cholecystectomy, which 
had "unfortunately" been treated with a permanent metallic 
stent.  The stent thereafter became clogged, and because of the 
permanent nature of the stent the only way to remove it was via 
pancreaticoduodenectomy.  

The file was reviewed by a VA Advanced Registered Nurse 
Practitioner (ARNP) in December 2007.  The ARNP stated that 
biliary leak is a complication that can occur even with the best 
of care and treatment after cholecystectomy.  The poorly-worded 
statement cited above that the Veteran had "unfortunately" been 
treated with a metallic stent could give someone not familiar 
with medical procedure the mistaken impression that something 
wrong had been done.  However, the Veteran's leak had been 
resolved, and his current problem of chronic pancreatitis had 
been ongoing since 1986.  Accordingly, his current residual 
health problems were not related to the VA cholecystectomy 
performed in August 2000.

The Veteran testified before the RO's DRO in February 2008; his 
testimony is essentially a recitation of his symptoms and 
treatment before and after the VA cholecystectomy in August 2000.

The Veteran testified before the Board in July 2008.  He 
essentially testified that the VA incorrectly emplaced a metallic 
stent in August 2000, eventually requiring pancreatic head 
resection rather than less invasive remedies.  He also asserted, 
contrary to the opinion of the VA ARNP cited above, that his pain 
after the VA surgery in August 2000 was different from the pain 
prior to that date, thus showing the presence of additional 
disability.  The Veteran asserted that after the initial plastic 
stent was not successful VA should have performed a Whipple 
procedure rather than emplace a metal stent.

The Board thereafter referred the file to an Independent Medical 
Expert (IME) for opinion.  The IME report, dated in June 2010, 
states that in February 2001 the treatment options for the 
Veteran's persistent bile duct stricture were (1) replacement of 
one or more plastic stents; (2) surgical biliary drainage with a 
choledochojejunostomy or, less commonly, pancreas head resection 
(Whipple procedure); or, (3) placement of a metal stent.  The 
implantation of an uncovered metal biliary stent by VA in 
February 2001 eventually resulted in tissue hyperplasia with 
obstruction within the stent and within the bile duct.  

The IME stated that placement of a metal biliary stent in 
February 2001 did not constitute carelessness or lack of skill.  
In regard to the question of whether such placement constituted 
negligence or error in judgment, the IME stated that surgical 
intervention would have been considered the standard therapy; 
plastic or metal stents would be expected to clog, and metal 
stents would not be expected to be removable endoscopically.  It 
would be expected that placement of an uncovered metal biliary 
stent for benign disease, as an alternative therapy with limited 
supporting data, would be reviewed with the patient and 
considered against the alternatives of surgery or repeated 
attempts at ERCP with multiple plastic stent placement.  
Communication that the stent would be permanent and would likely 
clog after six months, requiring additional ERCP and stent 
placements within the metal stent or surgery, would be expected 
as part of informed consent.  However, the IME was unable to 
identify documentation of such a discussion regarding alternative 
treatment options in review of the medical records presented.

In regard to whether emplacement of the metal stent had caused 
additional disability, the IME stated that after a three-year 
period of biliary patency following metal stent replacement the 
Veteran required multiple ERCPs and pancreas head resection 
(Whipple procedure) rather than choledochojejunostomy due to the 
presence of the obstructed metal biliary stent.  The Whipple 
procedure corrected the biliary obstruction and the Veteran did 
not appear to have had ongoing problems related to biliary 
obstruction following the surgery.

In response to the IME opinion above, the Veteran submitted a 
Statement in Support of Claim in September 2010 asserted he had 
not given informed consent prior to the metal stent placement.   

On review of the evidence above, the Board finds as a threshold 
matter that the Veteran has additional disability, in the form of 
biliary obstruction, resulting from VA treatment in February 
2001.  There is some question as to whether such biliary 
obstruction was resolved by the Whipple procedure in September 
2005.  However, the requirement for a "current disability" is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, and a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  In this case, the instant claim was 
received in July 2003, so a "current disability" is shown under 
the criteria of McClain.

Turning to the question of entitlement to compensation, there is 
no medical evidence supporting the Veteran's contention that the 
VA cholecystectomy in August 2000 was unnecessary, or that the 
February 2001 stent placement was performed incorrectly.  
However, the IME opinion demonstrates that the February 2001 
stent placement was a non-standard procedure that should have 
been preceded with obtaining informed consent to include 
discussion of other treatment options.  The IME could not find 
such informed consent, and the Veteran denied having provided 
such consent.  The Board is also unable to find evidence of such 
informed consent on review of the file.   

Under the criteria of 38 C.F.R. § 3.361(d)(1), to establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
medical or surgical treatment proximately caused a veteran's 
additional disability, it must be shown that such treatment 
caused the veteran's additional disability and either (1) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider, or (2) VA furnished the hospital 
care, medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  In this case, VA's failure to 
obtain the Veteran's informed consent in February 2001 is 
adequate to constitute negligence on the part of VA for the 
purpose of demonstrating entitlement to compensation under 
38 U.S.C.A. § 1151, even though the evidence does not show 
carelessness or lack of skill on the part of the provider.

In sum, the biliary stricture consequent to emplacement of the 
stent in February 2001 was clearly foreseeable.  However, the 
placement of the stent was not a standard medical procedure in 
this situation, and the Veteran does not appear to have been 
adequately informed of alternative treatment options and their 
various attendant risks.  Accordingly, he did not provide 
informed consent and the criteria for compensation under 
38 U.S.C.A. § 1151 are met.

Reasonable doubt has been resolved in favor of the Veteran.


ORDER

VA compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability manifested by biliary obstruction as due to VA medical 
treatment in February 2001 are granted.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


